Citation Nr: 0905621	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-22 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to non-service-connected death pension 
benefits.

3.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The Veteran's service was determined as recognized guerrilla 
service from September 15, 1944, to October 10, 1945, and 
regular Philippine Army service from October 11, 1945, to May 
10, 1946.  He died in September 1999.  The appellant is his 
widow.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions from the Manila, the 
Republic of the Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO). 

Under 38 C.F.R. § 20.1304, a request for appointment of a 
representative must be received within 90 days following 
notification of the transfer of the record to the Board, 
which in this case was in March 2008.  Following the 
expiration of the 90-period, the Board will not accept a 
request for such appointment unless there is a motion showing 
good cause for the delay filed at the Board.  In a statement 
received at the Board in October 2008, the appellant stated 
that she selected a representative.  However, as no such 
appointment or motion for good cause for the delay has been 
made prior to a decision on this claim, the Board will 
proceed with the adjudication of this case without the 
selection of a representative.  


FINDINGS OF FACT

1.  The Veteran had recognized guerrilla service from 
September 15, 1944, to October 10, 1945, and regular 
Philippine Army service from October 11, 1945, to May 10, 
1946.

2.  According to the official certificate of death, the 
Veteran's death in September 1999 was caused by septic shock, 
with antecedent causes of necrotizing fasciitis and 
pneumonia, underlying causes of spinal cord injury with 
plegia of the lower extremities; and, a decubitus ulcer of 
the right buttocks was a significant cause contributing to 
his death.

3.  The evidence does not demonstrate a relationship between 
the cause of the Veteran's death, and any disease or 
disability that was manifested in, or related to, his period 
of active service; the Veteran was not in receipt of service 
connection for any disabilities during his lifetime.

4.  The appellant's Application for Dependency and Indemnity 
Compensation, Death Pension, and Accrued Benefits by a 
Surviving Spouse or Child, on VA Form 21-534, was received in 
January 2006, which is over one year after the Veteran's 
death.

CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause the Veteran's death, and did not contribute 
substantially or materially to the cause of death.  38 
U.S.C.A. §§ 107, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.312 (2008).

2.  The criteria for eligibility for VA non-service-connected 
death pension benefits have not been met.  38 U.S.C.A. §§ 
101, 107, 1541 (West 2002 & Supp. 2008); 38 C.F.R. § 3.40 
(2008).

3.  The requirements for entitlement to accrued benefits is 
without legal merit as the claim was not timely filed.  38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Cause of the Veteran's Death

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in February 2006.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claim.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection for cause of the Veteran's death 
is denied.  Accordingly, any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issue on appeal 
has been obtained and associated with the claims file; and 
the appellant has not contended otherwise.  

Because there is no event, injury, or disease in service to 
which the veteran's death could be related, a VA medical 
opinion is unnecessary.  38 C.F.R. § 3.159(c)(4)(i); cf. 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed.Cir. 2003) (a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

The Veteran's service treatment records are negative for any 
findings, complaints or treatment of spinal cord injury or 
decubitus ulcer.  The Veteran was not in receipt of service 
connection for any disabilities during his lifetime. 

According to the official certificate of death, the Veteran's 
death in September 1999 was caused by septic shock, with 
antecedent causes of necrotizing fasciitis abdominal 
pneumonia, underlying causes of spinal cord injury with 
plegia of the lower extremities, and other significant cause 
contributing to his death of decubitus ulcer of the right 
buttocks.

Service in the recognized guerrillas and Regular Philippine 
Army are recognized service for certain VA purposes, such as 
entitlement to Dependency and Indemnity Compensation (DIC) 
benefits as authorized by 38 U.S.C.A. § 107.  38 C.F.R. § 
3.40.

For service connection for the cause of the decedent's death 
to be granted, it must be shown that a service-connected 
disability caused the death, or substantially or materially 
contributed to it.  The death of a veteran will be considered 
as having been due to a service- connected disability when 
such disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a).  The service-connected 
disability will be considered the principal (primary) cause 
of death when such disability, singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  The service-connected disability will be 
considered a contributory cause of death when it contributed 
substantially or materially to death, combined to cause 
death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection. 38 C.F.R. § 3.312(c).  The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

The Veteran died in September 1999, at age 76, over a half a 
century after service discharge, as a result of spinal cord 
injury.  The record is devoid of any evidence indicating the 
presence of spinal cord injury or ulcers until many years 
after service, and there is no evidence showing that this 
condition was in any way related to service.  Similarly, 
there is no medical evidence of record showing any possible 
link between the Veteran's contributory causes of death to 
service.  

There is no evidence of record, other than the appellant's 
contentions, that her late husband's death is service-
related.  As the appellant is not a medical expert, she is 
not competent to express an authoritative opinion on this 
issue.  Where the determinative issue involves a question of 
medical diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The evidence does not reflect that the appellant 
currently possesses a recognized degree of medical knowledge 
that would render her opinion on medical diagnoses or 
causation competent.   See Washington v. Nicholson, 19 Vet 
App 362 (2005), citing Layno v. Brown, 6 Vet. App. 465, 469-
71 (1994) (holding that lay testimony is competent if it is 
limited to matters that the witness has actually observed and 
is within the realm of the witness' personal knowledge).  In 
this case, the appellant is not competent to provide an 
opinion as to whether the Veteran's death causing 
disabilities were incurred in or aggravated by service, or 
otherwise related thereto. 

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102.  Thus, the appeal is 
denied.

II.  Nonservice-Connected Death Pension 

The disposition of this case is based upon the operation of 
law.  As discussed below, the appellant has not achieved 
predicate status as a widow of a veteran who is entitled to 
death pension benefits under the law.  The duties to notify 
and assist are inapplicable where the law is dispositive of 
the matter.  See Manning v. Principi, 16 Vet. App. 534 
(2002).

Nevertheless, in this case, the RO sent correspondence in 
February 2006 which discussed the particular legal 
requirements applicable to the claim.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.

Because it has not been established that the decedent is a 
"veteran" for VA nonservice-connected death pension purposes, 
and since there is no additional and pertinent information to 
dispute the service department finding, further development 
would serve no useful purpose.  See 38 C.F.R. § 3.159(d)(1).  
This case hinges upon the threshold determination as to 
whether the deceased Veteran has recognized service to be 
considered a "veteran" for VA nonservice-connected death 
pension purposes, and in this regard the service department 
has verified that he does not have the requisite service.  No 
amount of notice from VA can change the decedent's legal 
status as certified to VA by the service department.  The 
legal outcome is clearly dictated by the existing law 
regardless of any further notice the appellant might receive.

To receive death pension benefits as a surviving spouse, the 
appellant must be the surviving spouse of a veteran who had 
the requisite wartime service, and her income must be less 
than the statutory maximum rate of death pension.  38 
U.S.C.A. § 1541.

Service in the recognized guerrilla and Regular Philippine 
Army shall not be deemed to have been active military, naval, 
or air service for the purposes of awarding non-service-
connected pension benefits.  See 38 U.S.C.A. § 107(a); 38 
C.F.R. § 3.40.

The Veteran's Regular Philippine Army service is not 
considered to be "active military service" under 38 U.S.C.A. 
§ 101(24), and thus, the appellant is not eligible for the 
claimed non-service-connected death pension.  See 38 U.S.C.A. 
§ 107(a); Cacalda v. Brown, 9 Vet. App. 261, 265-66 (1996).  
As the law is dispositive in this case, the claim must be 
denied because of the lack of legal entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

III.  Accrued Benefits

As to whether the appellant is eligible for accrued benefits, 
there are certain circumstances where VA will refrain from or 
discontinue providing assistance in obtaining evidence.  Such 
circumstances include, but are not limited to, the claimant's 
ineligibility for the benefit sought because of lack of legal 
eligibility.  38 C.F.R. § 3.159(d)).  The RO took appropriate 
steps to determine if the appellant was eligible for accrued 
benefits and no other development is warranted because the 
law, and not the evidence, is dispositive in this case.  VA 
is not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  
Therefore, any deficiency in notice to the appellant as to 
the duty to assist, including the respective responsibilities 
of the parties for securing evidence, is harmless, non-
prejudicial error.  See Valiao v. Principi, 17 Vet. App. 229 
(2003).

An application for accrued benefits must be filed within one 
year after the date of death.  Applicable law and VA 
regulations further stipulate that for claims filed for death 
benefits, a specific claim in the form prescribed by the 
Secretary must be filed in order for death benefits to be 
paid to any individual under the laws administered by VA.  38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.152(a).  

The Veteran died in September 1999.  The appellant submitted 
her claim in January 2006.  Because the appellant's claim for 
accrued benefits was filed over one year after the Veteran's 
death, the claim must be denied.  The claim for accrued 
benefits is denied due to the absence of legal merit, or the 
lack of entitlement under the law.  Sabonis v. West, 6 Vet. 
App. 426, 430 (1994).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to non-service-connected death pension benefits 
is denied, as a matter of law.

Entitlement to accrued benefits is denied, as a matter of 
law..



____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


